Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment Announces Third Quarter Results << - Earnings per share of $0.70 for third quarter, up from earnings of $0.55 in the prior year - Combined Radio and Television revenues up 7% for quarter and year-to-date - Combined Radio and Television segment profit up 11% for quarter and 12% for year-to-date - 461,200 shares acquired through normal course issuer bid in the third quarter >> TORONTO, July 10 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced third quarter financial results today, led by strong revenue growth from its broadcasting businesses. "We enjoyed another solid quarter with strong ad sales in Radio and Television," said John Cassaday, President and Chief Executive Officer, Corus Entertainment Inc. "Our program investments at W Network and Movie Central are driving growth in these key brands and our focus on attracting and retaining strong local talent for our Radio properties resulted in another strong ratings performance in the most recent industry survey. We continue to feel we are well positioned to capitalize on Canada's continued strong economic growth." Third Quarter Results Consolidated revenues for the third quarter ended May 31, 2007 were $197.6 million, up 9% from $181.6 million last year. Consolidated segment profit was $63.5 million, up 10% from $57.7 million last year. Net income for the quarter was $29.6 million ($0.70 basic and $0.68 diluted), compared to net income of $23.2 million ($0.55 basic and $0.54 diluted) last year. Corus Television contributed quarterly revenues of $109.2 million, up 9% from $100.6 million last year, led by continued specialty advertising growth of 12% and subscriber revenue growth of 7%. Quarterly segment profit increased to $45.6 million, up 9% from $41.7 million last year. Corus Radio revenues were $74.8 million, up 4% from $71.9 million last year. Segment profit was $24.2 million, up 15% from $21.1 million last year. Corus Content revenues were $14.6 million, up 34% from $10.9 million last year. Segment profit was $0.1 million, compared to $0.5 million last year. Year-to-Date Results Consolidated revenues for the nine months ended May 31, 2007 were $581.5 million, up 7% from $541.3 million last year. Consolidated segment profit was $190.7 million, up 12% from $169.6 million last year. Net income for the nine months was $85.8 million ($2.03 basic and $1.98 diluted), compared to a loss of $11.2 million (loss of $0.26 basic and diluted) last year. The prior year's nine-month period included a pre-tax debt refinancing loss of $132.0 million. Corus Television, led by specialty advertising growth of 13% and subscriber growth of 9%, contributed nine-month revenues of $332.1 million, up 9% from $305.0 million last year. Movie Central increased its subscriber base to 887,000 at the end of the third quarter, an increase of 8% from the same time last year. Segment profit for the nine-month period increased to $146.9 million, up 12% from $130.7 million last year. Corus Radio revenues were $209.2 million for the nine-month period, up 4% from $202.1 million last year. Segment profit was $57.8 million, up 10% from $52.5 million last year. Corus Content revenues were $43.7 million, up 12% from $39.1 million last year. Segment profit for the nine-month period was $3.2 million, up from $2.3 million last year. "All of our divisions delivered strong results and we continue to enhance shareholder value through our dividend policy and active share buybacks this quarter" said Heather Shaw, Executive Chair, Corus Entertainment Inc. Corus has continued to purchase shares under its Normal Course Issuer Bid announced in fiscal 2006 and renewed in February 2007. In the first nine months of fiscal 2007, the Company purchased for cancellation 524,100 Class B Non-Voting Shares at an average price of $46.52 per share. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising and digital audio services, television broadcasting, children's book publishing and children's animation.
